                                                                                             Mayer Brown LLP
                                                                                   1221 Avenue of the Americas
                                                                                     New York, NY 10020-1001
                                                                                       United States of America

                                                                                            T: +1 212 506 2500
June 30, 2021                                                                               F: +1 212 262 1910
                                                                                           www.mayerbrown.com


                                                                                     Jonathan W. Thomas
                                                                                            T: +1 212 506 2226

                                                                                      jwthomas@mayerbrown.com
Via ECF

The Honorable Paul A. Engelmayer
United States District Judge, S.D.N.Y.
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1305
New York, New York 10007

       Re: Capri Sun GmbH v. American Beverage Corporation; 1:19-cv-01422 (PAE)
           Identification of Sealed and Redacted Documents

Dear Judge Engelmayer:

        We represent Plaintiff Capri Sun GmbH (“Capri Sun”) in the above-referenced civil action.
Pursuant to Rule 4(B)(2) of the Court’s Individual Rules and Practices in Civil Cases and the
Protective Order entered in this action (DE 38), Capri Sun respectfully moves this Court for an
Order:

       (1) sealing certain documents filed in support of Capri Sun’s oppositions to (a) Defendant
       American Beverage Corporation’s (“ABC” and together with Capri Sun, the “Parties”)
       Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56(A) and supporting papers
       (DE 94-98; 100-101; 108; 115) (the “ABC’s SJ Papers”), and (b) ABC’s Daubert Motion
       to Partially Exclude the Expert Testimony of Joel H. Steckel and supporting papers (DE
       87-90; 93) (“ABC’s Steckel Daubert Papers”), and

       (2) granting leave to file certain documents filed in support of those oppositions with
       redactions, for the reasons set forth herein.

        Pursuant to this Court’s order on June 4, 2021, the Court has granted motions from the
Parties seeking leave to file their summary judgment and Daubert motion papers and related
exhibits under seal and/or with redactions. See DE 117-18. Accompanying the filing of this letter
motion, Capri Sun is also filing its: (1) Opposition to ABC’s SJ Papers, which includes (a) the
Declaration of A. John. P. Mancini dated June 30, 2021, together with the exhibit annexed thereto
and (b) an accompany response to ABC’s Rule 56.1 Statement of Material Facts in Support of its
Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56(A), and (2) Opposition to ABC’s
           Cas
Mayer Brown LLP


    The Honorable Paul A. Engelmayer
    June 30, 2021
    Page 2

    Steckel Daubert Papers, which includes (a) the Declaration of A. John P. Mancini dated June 30,
    2021, together with exhibits annexed thereto (collectively, “Capri Sun’s Opposition Papers”).

            Capri Sun’s Opposition Papers reflect materials that this Court permitted to be filed under
    seal and/or with redactions in its June 4, 2021 Orders. See DE 117-18. Pursuant to Rule 4(B)(2) of
    the Court’s Individual Rules and Practices in Civil Cases, Capri Sun writes to identify the
    documents included in its Opposition Papers that Capri Sun requests to be filed under seal and the
    documents that Capri Sun seeks to file with redactions, as well as the bases for sealing or redacting
    those documents.

            Capri Sun has identified each document to be filed under seal (listed on Exhibit A to this
    letter motion) or with redactions (listed on Exhibit B to this letter motion) and the bases for such
    designations.

            Capri Sun respectfully submit that good cause exists for such sealing and/or redactions, as
    each of the documents or passages identified for sealing or redaction is not only designated
    “Confidential” or “Attorneys’ Eyes Only” pursuant to the July 28, 2019, Protective Order in this
    matter, Doc. No. 38, but also falls into one or more of the following categories that further justify
    sealing, namely: “[a]ll of these documents ‘fall[ ] into categories commonly sealed[:] those
    containing trade secrets, confidential research and development information, marketing plans,
    revenue information, pricing information, and the like.’ . . . Non-public data of this nature ‘is
    sensitive and potentially damaging if shared with competitors.’” Tyson Foods, Inc. v. Keystone
    Foods Holdings, Ltd., No. 1:19-CV-010125 (ALC), 2020 WL 5819864, at *2 (S.D.N.Y. Sept. 30,
    2020) (quoting Hypnotic Hats, Ltd. v. Wintermantel Enterprises, LLC, 335 F.Supp.3d 566, 600
    (S.D.N.Y. Sept. 28, 2018) and New York v. Actavis, PLC, No. 14 Civ. 74732014 WL 5353774, at
    *3 (S.D.N.Y. Oct. 21, 2014)).

           The documents and/or information that the parties seek to seal or redact fall within one or
    more of four categories of protected information, as further detailed below.

               1. Confidential business/marketing strategy documents, including internal,
                  confidential and commercially sensitive business communications concerning
                  marketing, existing products, new products, and current or potential customers
                  and/or confidential competitive analysis that, if made public, would commercially
                  or competitively disadvantage the disclosing party.

           As to these documents, this Court has recently noted that “‘Courts commonly find that
    documents that contain trade secrets, confidential research and development information,
    marketing plans, revenue information, pricing information, and the like satisfy the sealing
    standard’” and that “‘[d]ocuments falling into categories commonly sealed are those containing
    trade secrets, confidential research and development information, marketing plans, revenue
    information, pricing information, and the like.’” Kewazinga Corp. v. Microsoft Corp., No. 1:18-
    CV-4500-GHW, 2021 WL 1222122, at *3 (S.D.N.Y. Mar. 31, 2021), granting motion to seal and
    quoting Rensselaer Polytechnic Inst. v. Amazon.com, Inc., 2019 WL 2918026, at *2 (N.D.N.Y.
    June 18, 2019) and Cumberland Packing Corp. v. Monsanto Co., 184 F.R.D. 504, 506 (E.D.N.Y.
           Cas
Mayer Brown LLP


    The Honorable Paul A. Engelmayer
    June 30, 2021
    Page 3

    1999). See also Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511
    (S.D.N.Y. 2015) (granting motion to redact documents containing advertising expenditures and
    plans, merchandising strategies, policies, and sales).

               2. Sensitive agreements with business counterparties or information regarding
                  negotiations with contract counterparties that, if made public, would commercially
                  or competitively disadvantage the disclosing party or its business partners, or
                  would harm the disclosing party’s ability to enter into such negotiations or
                  agreements with third parties in the future.

            Documents of this nature – containing information revealing the terms of such contracts
    or the content of such confidential negotiations are among those this Court routinely recognizes as
    justifying protection from the public view when used in litigation. See Rubik's Brand Ltd. v.
    Flambeau, Inc., 2021 U.S. Dist. LEXIS 53529 at *2 (S.D.N.Y March 22, 2021) (granting motion
    to redact and seal documents containing the terms of confidential trademark licensing agreements
    between RBL and its licensees and noting that “[d]isclosure of these contractual terms could harm
    RBL and/or its business partners by disadvantaging them in negotiating future licensing
    agreements. Indeed, courts in this District have granted motions to seal in order to protect these
    sorts of competitive interests.”); Id. at *3 (noting that redaction of “materials contain confidential
    information concerning marketing strategy as well as terms of agreements between RBL and its
    licensees and related invoices that concern the funding of the program. . . are warranted to prevent
    competitive harm to RBL and its business partners based on the information contained in these
    documents”); Skyline Steel, LLC v. PilePro, LLC, 101 F. Supp. 3d 394, 412–13 (S.D.N.Y. 2015),
    on reconsideration in part, No. 13-CV-8171 JMF, 2015 WL 3739276 (S.D.N.Y. June 15, 2015)
    (granting motion to seal emails revealing confidential negotiations between Skyline and its
    customers).

               3. Highly confidential non-public financial information and analysis that, if made
                  public, would commercially or competitively disadvantage the disclosing party.

            Confidential corporate financial documents and budgets are among those documents
    frequently recognized by this Court as appropriately sealed. See, e.g., See Louis Vuitton Malletier
    S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015) (granting motion to redact
    documents containing advertising expenditures and plans, merchandising strategies, policies, and
    sales); GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649–50
    (S.D.N.Y. 2011) (granting motion to seal documents containing highly proprietary material
    concerning the party’s marketing strategies, product development, costs, and budgeting); Skyline
    Steel, LLC v. PilePro, LLC, 101 F. Supp. 3d 394, 412 (S.D.N.Y. 2015), on reconsideration in part,
    No. 13-CV-8171 JMF, 2015 WL 3739276 (S.D.N.Y. June 15, 2015) (granting motion to seal
    highly confidential sales information, including pricing information which is not available to the
    public).

               4. Excerpts of deposition transcripts and expert reports that include or discuss any of
                  the above-mentioned categories or discovery responses.
           Cas
Mayer Brown LLP


    The Honorable Paul A. Engelmayer
    June 30, 2021
    Page 4

            The deposition transcripts or expert reports that the parties seek to seal or redact contain
    information that falls into the above three categories, and thus warrants protection. See, e.g., See
    Rubik's Brand Ltd. v. Flambeau, Inc., 2021 U.S. Dist. LEXIS 53529 at *2 (S.D.N.Y March 22,
    2021) (granting motion to redact portions of excerpt of deposition and noting that “the proposed
    redactions cover material that, if disclosed, would competitively harm Flambeau. For instance, a
    competitor could use information concerning sales figures to upend the puzzle cube market and
    disrupt the Quick Cube’s business model.”).

           Capri Sun has redacted expert reports and expert deposition transcripts where appropriate.
    Capri Sun notes that the transcripts of fact witness depositions are so pervaded with the
    commercially sensitive, private information described in categories 1-3 above that redactions
    would be impracticable. Accordingly, Capri Sun further respectfully request that fact witness
    deposition transcripts remain under seal.

           Capri Sun thanks the Court for its time and consideration.

                                                                 Respectfully submitted,

                                                                 /s/ Jonathan W. Thomas
                                                                     Jonathan W. Thomas

    cc: All counsel of record (via ECF)




                                                   *UDQWHG

                                                   SO ORDERED.

                                                                    
                                                                __________________________________
                                                                      PAUL A. ENGELMAYER
                                                   -XO\6       United States District Judge
